Citation Nr: 0620231	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-03 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial (compensable) rating for residuals 
of shell fragment wounds to the right hand and both legs, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son-in-law


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel
INTRODUCTION

The veteran had honorable active service from February 1951 
to February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of shell fragment wounds to the right hand and both 
legs and assigned a noncompensable evaluation effective from 
March 17, 2000.  

A hearing before the undersigned via video conference was 
held in April 2006.  A transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with a notice in June 2001 of what type of 
information and evidence was needed to substantiate his claim 
for service connection.  Subsequently, service connection was 
granted, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
earlier effective date for the disability on appeal.  Though 
a January 2005 letter to the veteran requested that the 
veteran provide "any evidence in [his] possession that 
pertains" to his claim, he was not provided a notice letter 
to:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  

As the question of the correct disability rating is involved 
in the present appeal, on remand proper notice is required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran of the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an initial (compensable) 
rating for residuals of shell fragment 
wounds to the right hand and both legs, 
currently evaluated as zero percent 
disabling and also what would be 
necessary to establish an earlier 
effective date for the grant of service 
connection.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should then re-adjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


